Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Hira (JP S44017154) shows a screening belt unit for a harvesting machine for screening extraneous material out of a mixture of harvested material and extraneous material.  The screening belt unit includes a screening belt with at least two endless carriers and screening bars arranged between the at least two endless carriers in a direction transversely to the conveying direction.  The screening bars form a plurality of screening bar units that include at least two screening bars. At least a part of at least one of the screening bars is fixed so as to be movable relative to the endless carriers as required by the independent claim.  However, Hira does not show a “positioning means”, as that term is interpreted under 35 U.S.C 112(f), arranged at least partially along the screening belt that acts on the movable screening bars to variably define a spacing of the of the screening bars in a screening zone or at least one adjusting member assigned to the positioning means that sets the spacing of at least one part, guiding a flap unit, of the positioning means with respect to the endless as required by the independent claim.  Additionally, in regard to the double patenting rejection of the previous office action, it is noted that the claims have been amended so that their scope is not longer identical to those of the later filed co-pending application.  While the claims still overlap in scope, it is appropriate to address any potential double patenting rejections in the later filed application rather than the earlier filed present application.  As such the double patenting rejection in the present application is withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.